PER CURIAM:
The Court of Appeals of Maryland disbarred respondent Michael V. Statham by consent on October 9, 2001. In the Maryland proceeding, respondent conceded that he could not successfully defend himself against charges that he had intentionally misappropriated funds; specifically, those charges alleged that, in six instances, Stat-ham had deposited into his personal account checks given to his firm as retainers or payment for legal services.
Upon learning of respondent’s disbarment, this court temporarily suspended respondent pursuant to D.C. Bar R. XI, § 11(d), and referred the matter to the Board on Professional Responsibility (“the Board”). The Board has recommended that respondent be disbarred as reciprocal discipline. Bar Counsel has informed the court that she takes no exception to the Board’s recommendation. Respondent did not participate in the proceedings before the Board and has not filed any opposition to the Board’s recommendation.
Disbarment is the appropriate sanction in nearly all cases of intentional misappropriation. In re Addams, 579 A.2d 190 (D.C.1990) (en banc). Given the presumption in favor of identical reciprocal discipline 1 and our limited scope of review in uncontested discipline cases,2 we adopt the Board’s recommendation. Accordingly, it is
ORDERED that Michael V. Statham is disbarred from the practice of law in the District of Columbia. We note that respondent has not filed the affidavit required by D.C. Bar R. XI, § 14(g). We again direct his attention to the requirements of that rule and their effect on his *788eligibility for reinstatement. See D.C. Bar R. XI, § 16(c).

So ordered.


. In re Zilberberg, 612 A.2d 832, 834 (D.C.1992).


. In re Goldsborough, 654 A.2d 1285 (D.C.1995); D.C. Bar R. XI, § 11(f).